TRESPASS quare clausum fregit, for breaking the plaintiff’s stable and taking away his horse. Pleas, 1st, That the stable was in the possession of the defendant and one A. as tenants of the plaintiff; that the horse belonged to the defendant and A., and was in M.’s part of the stable, &c. 2dly, That B. had obtained a judgment against C. before a justice, and that the defendant and JL. were C.’s replevin-bail; that afi. fa. was issued on. the judgment and delivered to a constable; that the horse was C.’s, but the plaintiff kept him concealed and locked up in the stable, and refused to deliver him, &c.; and that the defendant, by A.’s permission, opened the stable, &c. Replications to these pleas, and issues. Held, on the trial, that A. was a competent witness for the defendant.
If an execution be proved to be lost, its contents may be proved by parol evidence.